DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 20-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method for flaring a stent, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/7/2021.
Applicant’s election without traverse of apparatus claims 1-13 & 19 in the reply filed on 9/7/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Pressure relief valve/feature must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jayaraman (WO 0047118 A1).
Regarding claim 1, Jayaraman discloses in a preferred embodiment of catheter system 10, An apparatus for performing a medical procedure (catheter system 10, see Fig. 1), comprising: an elongate tubular member (outlet conduit 17 and catheter 60 are seen to be one continuous elongate member, see Figs. 1 and 6 – noting preferred embodiment shown in figure 6 as an alteration to the catheter tube of system 10) comprising a proximal end (section at the right of the figure, Fig. 6), a distal end sized for introduction into a patient's body (at the left of the figure to which an end balloon 65 is attached, see Fig. 6), a longitudinal axis extending between the proximal and distal ends (see Fig. 6 – long axis is seen to be coaxial with catheter 60), and an inflation lumen extending between the proximal and distal ends (lumen 35, see Pg. 5, Lines 15-16); a first balloon (balloon 63, see Fig. 6) comprising first and second ends attached to the distal end (seen to be moveable either distally or proximally depending on the need of the surgery, see Pg. 5, Lines 16-19) at spaced apart locations (see Fig. 6 – noting balloon 63 can be placed at any location along catheter 60) and a substantially cylindrical main section extending between the first and second ends (see Fig. 6, balloon 63 is seen to have a substantially cylindrical main section) such that the first balloon defines a first interior communicating with the inflation lumen (balloon 63 is seen to be inflated via lumen 35 as this seen to be the first interior balloon which would be in contact with the inflation lumen within the catheter); and a second balloon (balloon 65, see Fig. 6) on the distal end comprising a first end attached to the distal end adjacent the first end of the first balloon and a second end extending at least partially over the main section of the first balloon such that the second balloon defines a second interior (see Fig. 6, second balloon 65 is seen to form a second interior, separate from the first interior within balloon 63), wherein the first balloon comprises one or more openings (openings 64, see Pg. 5, Line 32) in a membrane of the first balloon adjacent the first end such that the one or more openings are located within the second interior to allow inflation media delivered through the inflation lumen to enter the first interior to inflate the first balloon and pass through the one or more openings into the second interior to inflate the second balloon sequentially or simultaneously with the first balloon (see Pg. 5, Lines 31-35 – seen to mention how inflation media would enter said first balloon, then pass through to said second balloon interior via pores 64)
Regarding claim 2, Jayaraman discloses the invention of claim 1, Jayaraman further discloses wherein the one or more openings comprise a plurality of openings spaced apart from one another around a circumference of a proximal region of the first balloon (see Fig. 6 – the one or more pores 64 comprise a multitude of pores around the circumference of the inner balloon)
Regarding claim 3, Jayaraman discloses the invention of claim 2, Jayaraman further discloses wherein the first balloon further comprises a distal region extending from the proximal region to the second end of the first balloon without any openings in the membrane (see Fig. 6 – distal region of the inner balloon membrane is seen to have no openings)
Regarding claim 5, Jayaraman discloses the invention of claim 2, Jayaraman further discloses wherein the plurality of openings comprise one or more of circular and elliptical holes formed through the membrane (see Fig. 6 – pores 64 are seen to be circular in shape)
Regarding claim 6, Jayaraman discloses the invention of claim 2, Jayaraman further discloses wherein the plurality of openings comprise elongate slits formed through the membrane (see Fig. 6 – pores 64 are seen to be comprise elongate slits as any pore in the surface of a continuous membrane is seen to comprise an elongate slit). Examiner notes that a person of ordinary skill in the art would understand that if the hole is circular when the balloon is inflated, then the lack of radial expansion in the deflated state would be that the openings would be slits in the deflated state.
Regarding claim 10, Jayaraman discloses the invention of claim 1, Jayaraman further discloses wherein the second balloon is formed from material having a predetermined shape comprising a first region defining a bulbous shape adjacent the first end of the second balloon and a second region extending from the first region to the second end defining a substantially cylindrical shape (see Fig. 6 – second balloon is seen to be bulbous as air inflates and expands the balloon, as well as having a substantially cylindrical main body shape)
Regarding claim 11, Jayaraman discloses the invention of claim 1, Jayaraman further discloses wherein the distal end of the tubular member comprises one or more ports communicating with the inflation lumen and wherein the one or more openings are axially aligned with the one or more ports (see Pg. 5, Lines 15-18 – mentioning how the catheter tube contains a plurality of ports 39 seen to comprise all embodiments of the device to allow inflation media to enter the first balloon, as said openings on said first balloon are seen to circumnavigate the balloon, the ports would be axially aligned with the openings)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman (WO 0047118 A1) 
Regarding claim 4, Jayaraman discloses all the limitations of the invention of claim 3.
However, Jayaraman fails to disclose wherein the proximal region has a length along the longitudinal axis that is shorter than a length of the distal region.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of being “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415- 421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143) to determine the relative sizes of the length of the proximal region of the inner balloon with respect to the distal region, determined by the placement of openings on the surface of the inner balloon as discussed in claim 2 since there are only a finite number of choices (central, further distal or further proximal). Thus, one of ordinary skill in the art would be able to determine, with a reasonable degree of success, which of the three choices would best be suited for the placement of the openings taught by Jayaraman to designate the relative size of the length of the proximal region of the inner balloon with respect to the distal region, with a further proximal placement designating a proximal region having a shorter length than the distal region, a further distal placement designating a shorter distal region, and a central placement designating an equal length proximal and distal region.
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman (WO 0047118 A1) in view of Sanati (US 20130060316 A1)
Regarding claim 7, Jayaraman discloses all limitation of the invention of claim 1. 
Jayaraman fails to disclose wherein the first balloon is formed from non-compliant or semi-compliant material.
However, in the same field of endeavor, namely concentric dual balloon catheter systems, Sanati discloses wherein the first balloon is formed from non-compliant or semi-compliant material (see Sanati Paragraph 40 – mentioning the inner balloon being made from semi-compliant or substantially non-compliant material)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the inner balloon of Jayaraman to include the semi-compliant material of Sanati to allow the balloon to expand greater than the relaxed shape yet may still maintain its shape (see Sanati Paragraph 40)
Regarding claim 8, the combination of Jayaraman and Sanati disclose the invention of claim 7.
Jayaraman fails to disclose wherein the second balloon is formed from material having a greater compliance than the first balloon material.
However, However, in the same field of endeavor, namely concentric dual balloon catheter systems, Sanati discloses wherein the second balloon is formed from material having a greater compliance than the first balloon material (see Paragraph 40 mentioning the inner balloon of the system may be non-compliant or at most semi-compliant, whereas the outer balloon is noted to be either entirely compliant or at least semi-compliant – noting the outer balloon possesses greater compliance than the inner balloon.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second balloon of Jayaraman to incorporate a compliant material to allow the outer balloon to expand greater than the relaxed shape and maintain its overall shape (see Paragraphs 39-40)
Regarding claim 9, the combination of Jayaraman and Sanati disclose the invention of claim 7.
Jayaraman fails to disclose wherein the second balloon is formed from elastic material.
However, in the same field of endeavor, namely concentric dual balloon catheter systems, Sanati discloses wherein the second balloon is formed from elastic material (see Paragraph 40)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the balloons of Jayaraman to comprise the elastic material of Sanati to ensure that the balloons may be expanded to a variety of sizes depending upon the volume and/or pressure of fluid within the interior (see Paragraph 20)

Claim(s) 12-13, 19, 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman (WO 0047118 A1) in view of Newell (US 2017033105 A1)
Regarding claim 12, Jayaraman discloses all limitations of the invention of claim 1.
Jayaraman fails to disclose a pressure relief feature communicating with the inflation lumen, the pressure relief feature configured to release at a predetermined threshold to prevent over-inflation of one or both of the inner and outer balloons.
However, in the same field of endeavor, namely inflatable balloon catheter devices, Newell discloses a pressure relief feature communicating with the inflation lumen, the pressure relief feature configured to release at a predetermined threshold to prevent over-inflation of one or both of the inner and outer balloons (Pressure relief valve 145, see Fig. 8A, Paragraph 81 – pressure relief valve 145 opens to prevent over-pressurization as well as to maintain current inflation pressure)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the hub of Jayaraman to have included the pressure relief feature of Newell to prevent over-pressurization of the inner or outer balloon, as any pressure relief feature would need to be in communication with an inflation lumen to serve its purpose of redirecting inflation media) 
Regarding claim 13, the combination of Jayaraman and Newell disclose the invention of claim 12, Newell further discloses wherein the pressure relief feature comprises a valve at the proximal end that opens when pressure or flow rate within the inflation lumen exceeds the predetermined threshold (Pressure relief valve 145 located at proximal end of device, see Paragraph 81 mentioning how valve 145 opens to prevent over-pressurization above a pre-determined threshold, see Fig. 8A)
Regarding claim 19, Jayaraman discloses in a preferred embodiment of catheter system 10, A system for performing a medical procedure (Catheter system 10, see Fig. 1), comprising: a) a catheter (catheter 60, see Fig. 6) comprising: 4OST-060 PATENT i) an elongate tubular member (outlet conduit 17 and catheter 60 are seen to be one continuous elongate member, see Figs. 1 and 6 – noting preferred embodiment shown in figure 6 as an alteration to the catheter tube of system 10) comprising a proximal end (section at the right of the figure, Fig. 6), a distal end sized for introduction into a patient's body (at the left of the figure to which an end balloon 65 is attached, see Fig. 6), a longitudinal axis extending between the proximal and distal ends (see Fig. 6 – long axis is seen to be coaxial with catheter 60), and an inflation lumen extending between the proximal and distal ends (lumen 35, see Pg. 5, Lines 15-16); a first balloon (balloon 63, see Fig. 6) comprising first and second ends attached to the distal end (seen to be moveable either distally or proximally depending on the need of the surgery, see Pg. 5, Lines 16-19) at spaced apart locations (see Fig. 6 – noting balloon 63 can be placed at any location along catheter 60) and a substantially cylindrical main section extending between the first and second ends (see Fig. 6, balloon 63 is seen to have a substantially cylindrical main section) such that the first balloon defines a first interior communicating with the inflation lumen (balloon 63 is seen to be inflated via lumen 35 as this seen to be the first interior balloon which would be in contact with the inflation lumen within the catheter); and a second balloon (balloon 65, see Fig. 6) on the distal end comprising a first end attached to the distal end adjacent the first end of the first balloon and a second end extending at least partially over the main section of the first balloon such that the second balloon defines a second interior (see Fig. 6, second balloon 65 is seen to form a second interior, separate from the first interior within balloon 63), a source of inflation media (Cryo-generator 11, see Fig. 1) connectable to the port (conduit 15, see Fig. 1) on the hub for delivering inflation media into the inflation lumen (see Fig. 1), wherein the first balloon comprises one or more openings (pores 64, see Fig. 6, see Pg. 5, Lines 31-33) in a membrane of the first balloon adjacent the first end such that the one or more openings are located within the second interior to allow inflation media delivered through the inflation lumen to enter the first interior to inflate the first balloon and pass through the one or more openings into the second interior to inflate the second balloon sequentially or simultaneously with the first balloon (see Pg. 5, Lines 31-35 – seen to mention how inflation media would enter said first balloon, then pass through to said second balloon interior via pores 64)
Jayaraman fails to disclose a pressure relief feature on the handle or hub communicating with the inflation lumen to limit pressure or flow rate within the inflation lumen to a predetermined limit.
However, in the same field of endeavor, namely inflatable balloon catheter devices, Newell discloses a pressure relief feature on the handle or hub communicating with the inflation lumen to limit pressure or flow rate within the inflation lumen to a predetermined limit (Pressure relief valve 145 located at proximal end of device, see Paragraph 81 mentioning how valve 145 opens to prevent over-pressurization above a pre-determined threshold, see Fig. 8A)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the hub of Jayaraman to have included the pressure relief feature of Newell to prevent over-pressurization of the inner or outer balloon, as any pressure relief feature would need to be in communication with an inflation lumen to serve its purpose of redirecting inflation media) 
Regarding claim 25, Jayaraman discloses in a preferred embodiment of catheter system 10, An apparatus for performing a medical procedure (Catheter system 10, see Fig. 1), comprising: an elongate tubular member (outlet conduit 17 and catheter 60 are seen to be one continuous elongate member, see Figs. 1 and 6 – noting preferred embodiment shown in figure 6 as an alteration to the catheter tube of system 10) comprising a proximal end (section at the right of the figure, Fig. 6) including a handle or hub (handheld controller 19, see Fig. 1), a distal end sized for introduction into a patient's body (at the left of the figure to which an end balloon 65 is attached, see Fig. 6), a longitudinal axis extending between the proximal and distal ends (see Fig. 6 – long axis is seen to be coaxial with catheter 60), and an inflation lumen extending between the proximal and distal ends (lumen 35, see Pg. 5, Lines 15-16); a first balloon (balloon 63, see Fig. 6) comprising first and second ends attached to the distal end (seen to be moveable either distally or proximally depending on the need of the surgery, see Pg. 5, Lines 16-19) at spaced apart locations (see Fig. 6 – noting balloon 63 can be placed at any location along catheter 60) and a substantially cylindrical main section extending between the first and second ends (see Fig. 6, balloon 63 is seen to have a substantially cylindrical main section) such that the first balloon defines a first interior communicating with the inflation lumen (balloon 63 is seen to be inflated via lumen 35 as this seen to be the first interior balloon which would be in contact with the inflation lumen within the catheter); and a second balloon (balloon 65, see Fig. 6) on the distal end comprising a first end attached to the distal end adjacent the first end of the first balloon and a second end extending at least partially over the main section of the first balloon such that the second balloon defines a second interior (see Fig. 6, second balloon 65 is seen to form a second interior, separate from the first interior within balloon 63)
wherein the first balloon comprises one or more openings (pores 64, see Fig. 6, see Pg. 5, Lines 31-33) in a membrane of the first balloon adjacent the first end such that the one or more openings are located within the second interior to allow inflation media delivered through the inflation lumen to enter the first interior to inflate the first balloon and pass through the one or more openings into the second interior to inflate the second balloon sequentially or simultaneously with the first balloon (see Pg. 5, Lines 31-35 – seen to mention how inflation media would enter said first balloon, then pass through to said second balloon interior via pores 64)
Jayaraman does not disclose a pressure relief feature on the handle or hub communicating with the inflation lumen to limit pressure or flow rate within the inflation lumen to a predetermined limit
However, in the same field of endeavor, namely inflatable balloon catheter devices, Newell discloses a pressure relief feature on the handle or hub communicating with the inflation lumen to limit pressure or flow rate within the inflation lumen to a predetermined limit (Pressure relief valve 145 located at proximal hub end of device, see Paragraph 81 mentioning how valve 145 opens to prevent over-pressurization above a pre-determined threshold, see Fig. 8A)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the hub of Jayaraman to have included the pressure relief feature of Newell to prevent over-pressurization of the inner or outer balloon, as any pressure relief feature would need to be in communication with an inflation lumen to serve its purpose of redirecting inflation media) 
Regarding claim 26, the combination of Jayaraman and Newell disclose the invention of claim 25, Newell further discloses wherein the pressure relief feature comprises a valve that opens when pressure within the inflation lumen exceeds a predetermined threshold to limit pressure of the inflation media delivered into the first interior (Pressure relief valve 145 located at proximal hub end of device, see Paragraph 81 mentioning how valve 145 opens to prevent over-pressurization above a pre-determined threshold, see Fig. 8A)
Regarding claim 27, the combination of Jayaraman and Newell disclose the invention of claim 25, Jayaraman further discloses wherein the one or more openings comprise a plurality of openings on a proximal region of the first balloon (See Fig. 6 – seen as a plurality of openings that circumnavigate the circumference of the inner balloon)
Regarding claim 28, Jayaraman discloses the invention of claim 27, Jayaraman further discloses wherein the first balloon further comprises a distal region extending from the proximal region to the second end of the first balloon without any openings in the membrane (see Fig. 6 – distal region of said first balloon is seen to have no openings in the membrane of the first balloon as pores are only present in a defined, proximal location on the membrane of the first balloon)
Regarding claim 29, the combination of Jayaraman and Newell disclose the invention of claim 25.
However, the combination of Jayaraman and Sanati fail to discloses wherein the proximal region has a length along the longitudinal axis that is shorter than a length of the distal region.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of being “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415- 421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143) to determine the relative sizes of the length of the proximal region of the inner balloon with respect to the distal region, determined by the placement of openings on the surface of the inner balloon as discussed in claim 2 since there are only a finite number of choices (central, further distal or further proximal). Thus, one of ordinary skill in the art would be able to determine, with a reasonable degree of success, which of the three choices would best be suited for the placement of the openings taught by Jayaraman to designate the relative size of the length of the proximal region of the inner balloon with respect to the distal region, with a further proximal placement designating a proximal region having a shorter length than the distal region, a further distal placement designating a shorter distal region, and a central placement designating an equal length proximal and distal region.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, WO 0047118 A1 to Jayaraman, US 2017033105 A1 to Newell, and US 20130060316 A1 to Sanati all disclose balloon catheter device.
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can
normally be reached on 7:30 - 5:00 M-F. Examiner interviews are available via telephone, in-person, and
video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview,
applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300. Information regarding the status of an application
may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.
/M.B.H./
Examiner, Art Unit 3771

/SHAUN L DAVID/Primary Examiner, Art Unit 3771